Citation Nr: 1702512	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-08 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Kurt E. Kudialis, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was before the Board in November 2014, when the Board reopened entitlement to service connection for PTSD, denied entitlement to service connection for an acquired psychiatric disability and remanded entitlement to service connection for a bilateral knee disability for further evidentiary development.  

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 memorandum decision, vacated the Board's decision to the extent that it denied entitlement to service connection for an acquired psychiatric disability, and remanded the claim for further action.  The case now returns for appellate review.

Additionally, service connection for a right knee disability and a left knee disability was granted in a February 2015 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for either disability.  Accordingly, this decision is limited to the issue set forth on the title page.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Board had recharacterized the Veteran's claim for PTSD, anxiety and panic disorder as a single claim for any acquired psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In March 2014, the Veteran and her mother testified at a hearing before a Decision Review Officer.  In July 2014, Veteran and her mother also testified at a Board hearing before a Veterans Law Judge.  Both hearing transcripts are associated with the claims file.  However, the Veterans Law Judge who conducted the July 2014 Board hearing is no longer employed at the Board.  Although the Veteran was not notified of the opportunity to request another Board hearing if she so desired, in light of the grant of the appeal below, there is no prejudice to the Veteran in this regard.

Additional evidence has been associated with the record since the June 2014 supplemental statement of the case, to include in August 2016, when the Veteran's representative submitted a July 2016 private psychiatric examination report, but did not waive review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2015).  However, in light of the favorable decision below, a remand for the additional evidence to be considered by the AOJ is not warranted.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for an acquired psychiatric disability.  This represents a complete grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2015).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  The Board also acknowledges that the relevant VA regulation stipulate that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

With respect to a current disability, the Veteran has received multiple psychiatric diagnoses throughout the pendency of this appeal.  VA treatment records demonstrate various psychiatric diagnoses, to include a June 2009 VA treatment record which diagnosed panic disorder without agoraphobia.  Other VA treatment records, including in November 2012, reflect diagnoses of major depressive disorder and anxiety, not otherwise specified (NOS) and ruled out anxiety due to Graves's disease.  More recent VA treatment records include an April 2013 VA treatment record which diagnosed panic disorder without agoraphobia and ruled out generalized anxiety disorder, another April 2013 VA treatment record which diagnosed anxiety disorder NOS and major depressive disorder and a June 2013 VA treatment record which diagnosed anxiety disorder NOS and ruled out generalized anxiety disorder and social anxiety disorder.  

Additionally, an April 2009 mental conditions examination report diagnosed PTSD and panic disorder without agoraphobia.  An April 2014 VA PTSD examination report did not endorse a diagnosis.  Most recently, a July 2016 private examination report endorsed a diagnosis of PTSD in accordance with the DSM-IV and DSM-V.  Thus, evidence reveals that the Veteran's acquired psychiatric disorder is best characterized as PTSD, as it was currently diagnosed as such in the most recent July 2016 private examination report.  Moreover, to the extent that the Veteran's currently diagnosed PTSD includes symptoms related to prior diagnoses, the currently diagnosis of PTSD will encompass such symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the current disability element of the claim, currently diagnosed as PTSD, is established by the evidence.

With respect to the in-service stressor, the Veteran contends that her PTSD is related to two incidents of sexual assault that occurred during active service.  As the Board is granting service connection for PTSD based on the Veteran's reported sexual assaults, discussion will be limited to these particular stressors.  Specifically, in March 2014 and July 2014 testimony and in other statements, the Veteran reported that a male soldier exposed his genitals to her and another female soldier in a motor vehicle in Saudi Arabia during Desert Storm and that she was subsequently harassed for reporting this.  In July 2014, the Veteran also testified, that while in Germany, a male soldier made unwanted advances and pushed her against a locker, which she also characterized as an attempted rape.  

Concerning an in-service stressor, the stressor of a personal assault can be corroborated by sources other than the Veteran's service records.  Review of the record reveals the Veteran has submitted a May 2013 statement from T. B., a fellow solider stationed with her during Desert Storm.  T. B. referenced an incident where the supply sergeant of the unit exposed himself inappropriately to the Veteran and another solider.  T. B. further stated that he remembered this incident because of the magnitude and impact on female and male soldier interactions at the camp.  He further reported that the Veteran's attitude and behavior was different after that incident as she became more withdrawn and stressed.  Furthermore, the Veteran's mother testified that prior to service the Veteran was stable, but after service the Veteran was no longer self-sufficient and she had to retire from her job to take care of the Veteran.  

Furthermore, the April 2009 mental conditions examiner stated, in part, that the Veteran experienced sexual molestation as a child and the perpetrators were her father and his brother.  The April 2009 examiner found it was likely that Veteran's anxiety at the time of pelvic/obstetrics and gynecology examinations while in the military was sequelae of her childhood molestation and that her subsequent treatment in the military, as reported, appeared likely to have triggered and/or amplified symptoms of anxiety.  The April 2009 VA examiner noted that this treatment included when a non-commissioned officer exposed himself to the Veteran, she experienced and/or perceived that she was more vulnerable because of having reported this event and that when another soldier attempted to rape her and she was pressured not to report this incident.  The April 2009 VA examiner stated that a review of the provided service personnel records did not reflect changes in functioning (referred to as benchmarks) consistent with her experiences but it was conceivable that Veteran's reported behavior changes and/or response to perceived unfair treatment, such as becoming more compulsive to avoid reprimand, precluded common benchmarks from being observed or documented; however, it was not possible to determine this based on records provided.  

The April 2009 VA examiner further opined that he could not resolve, without resorting to mere speculation, whether it was at least as likely as not that the Veteran's anxiety and panic was caused by or due to her treatment in military service to include being subjected to the exposure of the non-commissioned officer's genitals and subsequently experiencing perceived harassment including being the victim of attempted rape and being pressured not to report the incident.  However, the April 2009 VA examiner stated that that these incidents appeared to have recapitulated a sense of helplessness experienced as a child.

The Veteran was also afforded a VA PTSD examination in April 2014.  The April 2014 VA PTSD examiner stated, in part, that it might be possible to try to establish that the Veteran's experiences in the military had the effect of aggravating a pre-existing issue, as records noted that Veteran disclosed she had been sexually molested by her father and his friend or uncle when she was a young girl.  However, the April 2014 VA examiner noted that although the Veteran disclosed this childhood sexual abuse previously, she did not disclose this information during the current examination and denied that she had experienced traumatic sexual abuse when she was young, which further complicated rendering a determination of service-connection for a military sexual trauma.  However, significantly, the April 2014 VA examiner specifically stated that he believed that the Veteran experienced a military sexual trauma in the reported attempted rape while she was stationed in Germany, and this experience could have been of sufficient severity to cause her to develop PTSD like symptoms.  However, the April 2014 VA examiner suggested that additional evidence corroborating such should be submitted.  

The April 2014 VA examiner also found that the Veteran's panic attacks began after seeing perpetrators of an incident that occurred prior to her military experiences and that it appeared that significant symptoms of an anxiety disorder did not begin during Veteran's military experience, but rather, her hypervigilance and concern for safety began after her car accident, and anxiety and panic attacks arose after she developed a physical condition with her thyroid and was diagnosed with Graves's disease.  The April 2014 VA examiner ultimately opined that there were too many alternate plausible explanations for the Veteran's reported current mental health issues to render a determination without resorting to speculation.

With respect to the Veteran's stressor, the Veteran is competent to report events that she personally experienced.  However, it is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the probative weight that is to be assigned to it.  38 U.S.C.A. § 1154 (a) (West 2014); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As discussed above, the Veteran reported two sexual assaults that occurred during her period of active service.  The Board finds the Veteran is credible as one incident is supported by a statement from a fellow solider.  Furthermore, as noted above, medical opinion evidence may corroborate a personal assault stressor and the April 2014 VA mental examiner, as described above, explicitly found the Veteran's reported stressors to be credible, although he did not provide a favorable nexus opinion.  See Menegassi, 638 F.3d at 1382.  In light of the above and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the occurrence of the stressors reported by the Veteran.  The element of an in-service stressor has been met. 

Next, there is evidence linking the Veteran's diagnosed PTSD to her in-service stressor.  A July 2016, private examiner stated, in part, that it was more likely than not the sexual traumas that the Veteran endured while in the military were the nexus between her current symptoms and her military experience. 

Thus, as described above, there is both favorable and unfavorable evidence, including medical opinions.  The Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

The Board finds the evidence in favor of the claim to be of more probative value than the evidence against the claim.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, with respect to the Veteran's alleged assaults in service, although her service records do not document the assaults, the Board finds that other evidence corroborate that the assaults did occur.  Moreover, the March 2016 memorandum decision found the Board's prior finding that the April 2009 and April 2014 VA opinions were adequate to decide the Veteran's claim was the product of clear error.  Specifically, the March 2016 memorandum decision noted, in part, that the April 2009 VA examiner provided no supporting rationale for his conclusion that he could not provide an opinion without resort to speculation and that it was unclear if the April 2014 VA examiner's opinion was based on an accurate factual predicate as such was based on the credibility of the Veteran's lay statements, which the examiner believed impacted his ability to provide a non-speculative medical opinion as well improperly finding that military sexual traumas required corroborating evidence within service treatment records.

Moreover, the March 2016 memorandum decision further noted that the April 2009 and April 2014 examiners appeared to opine that the Veteran's additional in-service incidents may have aggravated a preexisting condition but that such was not adequately addressed.  The Veteran's entrance examination took place in May 1988.  No psychiatric disability of any type was noted on the entrance examination; although such reflects a rectal rather than a vaginal pelvic examination was performed.  Additionally, subsequent service treatment records reflect the Veteran had a phobia of gynecological examinations.  However, as such was not endorsed as defect or diagnosis upon examination, the presumption of soundness attaches.  McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Significantly, no specific psychiatric disability has been identified by the Veteran, or a clinician to have clearly and unmistakably pre-existed service based on objective evidence.  Notably, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  The Veteran testified in March 2014 that she did not have symptoms of PTSD or anxieties before the initial incident during service.  Thus, based on the evidence of record, the Board finds that there is not clear and unmistakable evidence of an acquired psychiatric disability pre-existing service.  Therefore, the first prong necessary to rebut the presumption of soundness has not been met.  As such, discussion of the second prong (i.e. clear and unmistakable evidence of no aggravation of a pre-existing acquired psychiatric disability during service) is rendered moot.  As the presumption of soundness on entrance to service has not been rebutted, the Veteran's claim may not be considered on the basis of aggravation of a pre-existing disability as intimated by the April 2009 and April 2014 VA examiners.  Rather, the claim must be considered solely on a direct incurrence basis.  

In this regard, the Board finds that the July 2016 private examination report, which provided a favorable nexus opinion on a direct incurrence basis, was based on a review of the record and an interview of the Veteran, discussed the evidence of record and provided a rationale for concluding that a sexual assault occurred in service, and diagnosed PTSD as due to the sexual assault in service.

As such, the Board determines that the evidence is in favor of finding that the Veteran has met the diagnostic criteria for PTSD during the appeal period.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran has PTSD as a result of an in-service stressor, and the claim for service connection is granted.  38 U.S.C.A. § 5107 (West 2014)38 C.F.R. § 3.2012; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


